                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

CRAIG CUNNINGHAM,

               Plaintiff,                                    Case Number 15-00847
v.                                                           Honorable David M. Lawson
                                                             Magistrate Judge Barbara D. Holmes
THE 7 FIGURE WEALTH CORPORATION,
CHRISTIAN KINNEY, CORAZON
MANAGEMENT GROUP, INC., SUSIE
TREMBLAY-BROWN, MY MINDS EYE, LLC,
and JL NET BARGAINS, INC.

               Defendants.
                                                  /

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
  GRANTING DEFENANT’S MOTION TO SET ASIDE DEFAULT JUDGMENT,
    SETTING ASIDE DEFAULT JUDGMENT, AND DIRECTING SERVICE

       Presently before the Court is the report issued on February 15, 2019 by Magistrate Judge

Barbara D. Holmes pursuant to 28 U.S.C. § 636(b), recommending that the Court grant defendant

Susie Tremblay-Brown’s motion to set aside default judgment, set aside the judgment entered

against that defendant, direct the assignee to return funds seized from Ms. Brown’s account, and

require the plaintiff to effectuate service on Ms. Brown within 30 days. Although the magistrate

judge’s report stated that the parties to this action may object to and seek review of the

recommendation within fourteen days of service of the report, no objections have been filed. The

parties’ failure to file objections to the report and recommendation waives any further right to

appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

Likewise, the failure to object to the magistrate judge’s report releases the Court from its duty to

independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court

agrees with the findings and conclusions of the magistrate judge.
       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 292) is ADOPTED.

       It is further ORDERED that defendant Susie Tremblay-Brown’s motion to set aside

default judgment (ECF No. 284) is GRANTED.

       It is further ORDERED that the second corrected judgment entered on January 16, 2018

(ECF No. 274) is SET ASIDE as to defendant Susie Tremblay-Brown ONLY, and this case will

proceed as though judgment had not been entered against that defendant.

       It is further ORDERED that, on or before March 18, 2019, assignee James E. Shelton

must return the $1,159.89 seized from defendant Susie Tremblay-Brown’s account and relinquish

any control he maintains over Ms. Brown’s accounts.

       It is further ORDERED that the plaintiff must serve copies of the summons and third

amended complaint on defendant Susie Tremblay-Brown on or before April 3, 2019.

                                                          s/David M. Lawson
                                                          DAVID M. LAWSON
                                                          United States District Judge
                                                          Sitting by special designation

Date: March 4, 2019




                                             -2-
